WHIPPLE, J.,
dissenting.
h Due to the inadequacies of this record, including the key evidentiary exhibits apparently relied upon by the worker’s compensation judge, I would vacate and remand for supplementation of the record. Moreover, I disagree with the majority’s seeming conclusion that an employee who seeks to avail himself of the rights and conditions cited with approval in Crain Brothers, Inc. v. Richard, 2002-1342 (La.App. 3rd Cir.4/9/03), 842 So.2d 523, automatically renders himself subject to a fifty-percent reduction in benefits for failure to cooperate. Instead, in my view, every case must be decided on its particular facts. Moreover, I find most of the conditions at issue in Crain to be reasonable and straightforward. Thus, given the inadequacies of the record, I respectfully dissent.